Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments, on page 6 of Applicant’s remarks, to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Long (U.S. Pub. No. 2016/0001509) which teaches a method of forming a blade comprising creating a stress profile and assigning different materials, and Osgood et al. (U.S. Pub. No. 2020/0040743) which teaches it is generally known to use multiple additive manufacturing techniques. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, assigning different material compositions and different layer-by-layer additive manufacturing processes to different regions of the blade based upon the stress profile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745